United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3256
                                   ___________

Carl E. Brant,                       *
                                     *
                    Appellant,       *
                                     * Appeal from the United States
      v.                             * District Court for the Northern
                                     * District of Iowa.
Swift-Eckrich, Inc., dba Armour      *
Swift Eckrich Consumer Products      *      [UNPUBLISHED]
Company,                             *
                                     *
                    Appellee.        *
                                ___________

                             Submitted: April 20, 2001

                                 Filed: April 27, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Carl E. Brant appeals the district court's dismissal of Brant's disability-
discrimination suit against his former employer. We have reviewed the record and
agree Brant did not meet the statutory prerequisites for filing his lawsuit. See 42
U.S.C. § 2000e-5(e)(1) (charge of discrimination must be filed with Equal Employment
Opportunity Commission (EEOC) within 180 days of unlawful employment practice);
Boersig v. Union Elec. Co., 219 F.3d 816, 821 (8th Cir. 2000) (reasonable-
accommodation claim was barred because plaintiff filed EEOC charge after time
prescribed by § 2000e-5(e)), cert. denied, 121 S. Ct. 857 (2001). Accordingly, we
affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-